DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 15 March 2022 with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 4, 6, 10, 13, 14, 18, and 20 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments filed 15 March 2022 with respect to the rejection(s) of claim(s) 1, 5-12, and 14-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roe et al. (2016/0354260).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (2016/0354260).
With respect to claim 1, Roe discloses an absorbent article, as shown in figure 2, comprising a liquid pervious topsheet 24, a liquid impervious backsheet 25, and an absorbent core 28 comprising an absorbent material 60 between a top core wrap sheet 16 and a bottom core wrap sheet 16’. The absorbent core has first and second longitudinal side edges and front and rear transverse edges, as shown in figure 23. The absorbent core is provided with a plurality of attachment zones 26 where the top and bottom core wrap sheets 16 and 16’ are attached, as shown in figure 2. The plurality of attachment zones comprises first and second elongate attachment zones 26 extending next to each other from a crotch region in the direction of the front and rear transverse edges 280 and 282, as shown in figure 23. At least one connecting attachment zone 55 connect the first and second attachment zones 26, as shown in figure 23. 
Roe discloses all aspects of the claimed invention with the exception of the top and bottom core wrap sheets being attached in the connecting attachment zones. While Roe does not explicitly show or state that the core wrap sheets are attached to each other in the connection attachment zones, Roe discloses in paragraph [0108] that the connecting attachment zones 55 are lateral channels, and further discloses in paragraph [0089] that attaching the top and bottom core wrap sheets within a channel maintains the integrity of the channel. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the top and bottom core wrap sheets of Roe in the connecting attachment zones to achieve the predictable result of maintaining the integrity of the channels.
With respect to claim 2, the connecting attachment zones 55 comprise a front connection attachment zone connecting front end portions of the first and second attachment zones 26 and a rear connecting attachment zone connecting rear end portions of the first and second attachment zones 26, as shown in figure 23.
With respect to claim 3, the absorbent core 28 has a transverse crotch line 90’ dividing the absorbent core into front and rear portions, and the front connecting attachment zone is in the front portion and the rear connecting attachment zone is in the rear portion, as shown in figure 23. 
With respect to claim 4, the connecting attachment zones 55 extend in a transverse direction of the absorbent core 28, as shown in figure 23.
With respect to claim 5, first and second channels 26 are created at the first and second attachment zones, as shown in figure 2, and are directly connected to each other through the connecting attachment zones 55, as shown in figure 23 and disclosed in paragraph [0108].
With respect to claim 6, the attachment zones remain attached upon wetting to create permanent attachment zones, as disclosed in paragraph [0089].
With respect to claim 7, the connecting attachment zones 55 comprise straight portions, as shown in figure 23.
With respect to claim 8, the first, second, and connecting attachment zones collectively form a substantial U shape where the front connecting attachment zone meets the first and second attachment zones, as shown in figure 23.
With respect to claim 9, the first, second, and connecting attachment zones collectively form an enclosed region 128, as shown in figure 23.
With respect to claim 10, the enclosed region 128 has a polygon shape, as shown in figure 23.
With respect to claim 11, the first and second attachment zones 26 extend at an angle of 5°, as disclosed in paragraph [0085].
With respect to claim 12, the plurality of attachment zones 26 and 55 are arranged symmetrically with respect to a longitudinal center axis of the absorbent core 28 extending between front and rear transverse edges 280 and 282, as shown in figure 23.
With respect to claim 13, Roe discloses all aspects of the claimed invention with the exception of the largest distance between the first and second attachment zones being 15-70% of the width of the absorbent core and being 10-100 mm. Roe discloses in paragraph [0086] that the smallest distance between the first and second attachment zones is 5 mm, and further discloses in paragraph [0110[ that the attachment zones should be far enough apart to allow recovery from compression forces, but not so far apart that they cause a wearer discomfort. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the largest distance between the first and second attachment zones in the range of 15-70% of the width of the absorbent core and in the range of 10-100 mm to achieve the predictable result of attachment zones that are spaced enough to allow recovery from compression forces, but not so far apart that they cause a wearer discomfort.
With respect to claim 14, the length of the first and second elongate attachment zones 26 is larger than 5% of the length of the absorbent core, as shown in figure 23.
With respect to claim 15, the absorbent material 60 comprises fluff pulp and superabsorbent particles, as disclosed in paragraph [0048].
With respect to claim 16, Roe discloses an absorbent article, as shown in figure 2, comprising a liquid pervious topsheet 24, a liquid impervious backsheet 25, and an absorbent core 28 comprising an absorbent material 60 between a top core wrap sheet 16 and a bottom core wrap sheet 16’. The absorbent core has first and second longitudinal side edges and front and rear transverse edges, as shown in figure 23. The absorbent core is provided with a plurality of attachment zones 26 where the top and bottom core wrap sheets 16 and 16’ are attached, as shown in figure 2. The plurality of attachment zones comprises first and second elongate attachment zones 26 extending next to each other from a crotch region in the direction of the front and rear transverse edges 280 and 282, as shown in figure 23. At least one connecting channel 55 connect the first and second attachment zones 26, as shown in figure 23. 
Roe discloses all aspects of the claimed invention with the exception of the top and bottom core wrap sheets being attached in the connecting attachment zones. While Roe does not explicitly show or state that the core wrap sheets are attached to each other in the connection attachment zones, Roe discloses in paragraph [0108] that the connecting attachment zones 55 are lateral channels, and further discloses in paragraph [0089] that attaching the top and bottom core wrap sheets within a channel maintains the integrity of the channel. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the top and bottom core wrap sheets of Roe in the connecting attachment zones to achieve the predictable result of maintaining the integrity of the channels.
With respect to claim 17, the connecting attachment zones 55 comprise a front connection attachment zone connecting front end portions of the first and second attachment zones 26 and a rear connecting attachment zone connecting rear end portions of the first and second attachment zones 26, as shown in figure 23.
With respect to claim 19, the first, second, and connecting attachment zones collectively form a substantial U shape where the front connecting attachment zone meets the first and second attachment zones, as shown in figure 23.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (2016/0354260) in view of Bianchi (2011/0371701).
With respect to claim 18, Roe discloses all aspects of the claimed invention with the exception of at least one connecting channel comprising a semi-permanent channel configured to release after less than 30 seconds of contact with liquid. Bianchi teaches an absorbent article, as shown in figures 1 and 14-16, in the same field of endeavor with semi-permanent channels 26 configured to release after having been in contact with liquid for a predetermined period of time, as disclosed in paragraphs [0041], [0082], and [0122], to provide additional swelling space for the absorbent materials, as disclosed in paragraph [0008]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the connecting channels of Roe be semi-permanent channels configured to release after contact with liquid, as taught by Bianchi, to provide additional swelling space for the absorbent material. It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the predetermined time be smaller than 30 seconds to achieve the predictable result of bonds that release quickly upon contact with liquid so that the absorbent material can swell and absorb the liquid quickly.
With respect to claim 20, the first, second, and connecting attachment zones of Roe collectively form a substantial U shape where the front connecting attachment zone meets the first and second attachment zones, as shown in figure 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781